DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed January 18, 2022. Claims 1-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-11, the closest prior art references, Kishida et al. (US 2015/0189768 A1),Shibahara (US 2015/0316810 A1), and Ye et al. (US 2015/0373828 A1), cited in IDS of February 16, 2021 and in parent application 16/22065, fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a plurality of driving chips each mounted on a flexible circuit film of the flexible circuit films, wherein at least one driving chip of the plurality of driving chips is mounted on at least one flexible circuit film of the plurality of flexible circuit films with a tilt with respect to the first direction; and a printed circuit board connected to the plurality flexible circuit films and curved with a second curvature in the first direction, wherein a virtual line passing through a center point of the at least one driving chip in a long-axis direction thereof is inclined with respect to the first direction.”
In regard to independent claim 12 and dependent claims 13-20, the closest prior art references, Kishida et al. (US 2015/0189768 A1),Shibahara (US 2015/0316810 A1), and Ye et al. (US 2015/0373828 A1), cited in IDS of February 16, 2021 and in parent application 16/22065, fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “a plurality of flexible circuit films connected to a side portion of the curved display panel: a plurality of driving chips each mounted on a flexible circuit film of the flexible circuit films, wherein at least one driving chip of the plurality of driving chips is mounted on at least one flexible circuit film of the plurality of flexible circuit films with a tilt with respect to the first direction; and a printed circuit board connected to the plurality of .flexible circuit films and curved with a second curvature in the first direction, wherein a virtual line passing through a center point of the at least one driving chip in a long-axis direction thereof is inclined with respect to the first direction.”
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871